                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )    Criminal Case 4:18-CR-00011
 V.                                         )
                                            )
 MARCUS JAY DAVIS, et al                    )

                                NOTICE OF WITHDRAWAL


       Michael J. Newman, Special Assistant United States Attorney, for the Western District of

Virginia, hereby notes his withdrawal as counsel in this case for the United States of America.


                                             Respectfully submitted,

                                             THOMAS T. CULLEN
                                             United States Attorney


                                             /s/ Michael J. Newman
                                             Michael J. Newman (Va. Bar No. 40075)
                                             Special Assistant United States Attorney
                                             Office of the Commonwealth’s Attorney
                                             City of Danville
                                             341 Main Street, Suite 200
                                             Office: (434) 797-1635
                                             Fax: (434) 797-4809
                                             newmamj@danvilleva.gov
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of October 2019, the foregoing notice was filed with

the Clerk of the Court using the CM/ECF System, which will send notice and constitute service

of such filing, to counsel of record for the defendants.

                                              /s/ Michael J. Newman
                                              Michael J. Newman
                                              Special Assistant United States Attorney
